


Exhibit 10.1

AMENDMENT NO. 3
TO
EMPLOYMENT AGREEMENT

This amendment (the “Amendment”) is made as of and effective this 30th day of
May 2016, between CalAmp Corp. (the “Company”) and Michael Burdiek
(“Executive”).

RECITALS:

A. The Company and Executive are parties to that certain Employment Agreement
originally dated as of May 27, 2011 and as previously amended on June 12, 2013
and May 30, 2014 (the “Employment Agreement”), pursuant to which Executive is
employed by the Company.

B. The Company and Executive desire to amend the terms of the Employment
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

       1.       In accordance with Section 1(e) and Section 9(f) of the
Employment Agreement, the Employment Agreement is hereby further amended by this
Amendment to extend the term for a period of two years, through May 31, 2018.  
2. Except as otherwise amended herein, all terms and conditions of the
Employment Agreement shall remain in full force and effect.   3. Original
signatures transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the parties to the
same extent as that of an original signature. This Amendment may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

IN WITNESS WHEREOF, the parties above have executed this Amendment as of the
date first written above.

/s/ Michael Burdiek Michael Burdiek     CALAMP CORP.        /s/ A.J. Moyer By: 
A.J. “Bert” Moyer Chairman of the Board


--------------------------------------------------------------------------------